    Case 2:20-cv-00281-JRG Document 73 Filed 12/16/20 Page 1 of 7 PageID #: 312




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION



KAIFI LLC,

         Plaintiff,                                    Case No. 2:20-CV-00281-JRG

         v.                                            JURY TRIAL DEMANDED

T-Mobile US, Inc. et al.,                              Honorable Rodney Gilstrap

         Defendants.



                                 DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

    Deadline             New Deadline              Deadline Description

    December 6, 2021                               *Jury Selection – 9:00 a.m. in Marshall, Texas

    November 8, 2021                               * If a juror questionnaire is to be used, an
                                                   editable (in Microsoft Word format)
                                                   questionnaire shall be jointly submitted to the
                                                   Deputy Clerk in Charge by this date. 1

    November 1, 2021                               *Pretrial Conference – 9:00 a.m. in Marshall,
                                                   Texas before Judge Rodney Gilstrap




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
Case 2:20-cv-00281-JRG Document 73 Filed 12/16/20 Page 2 of 7 PageID #: 313




Deadline             New Deadline        Deadline Description

October 25, 2021                         *Notify Court of Agreements Reached During
                                         Meet and Confer

                                         The parties are ordered to meet and confer on
                                         any outstanding objections or motions in
                                         limine. The parties shall advise the Court of any
                                         agreements reached no later than 1:00 p.m.
                                         three (3) business days before the pretrial
                                         conference.

October 25, 2021                         *File Joint Pretrial Order, Joint Proposed Jury
                                         Instructions, Joint Proposed Verdict Form,
                                         Responses to Motions in Limine, Updated
                                         Exhibit Lists, Updated Witness Lists, and
                                         Updated Deposition Designations

October 18, 2021                         *File Notice of Request for Daily Transcript or
                                         Real Time Reporting.

                                         If a daily transcript or real time reporting of
                                         court proceedings is requested for trial, the
                                         party or parties making said request shall file a
                                         notice with the Court and e-mail the Court
                                         Reporter,        Shelly        Holmes,         at
                                         shelly_holmes@txed.uscourts.gov.

October 12, 2021     October 15, 2021    File Motions in Limine

                                         The parties shall limit their motions in limine to
                                         issues that if improperly introduced at trial
                                         would be so prejudicial that the Court could not
                                         alleviate the prejudice by giving appropriate
                                         instructions to the jury.

October 12, 2021                         Serve Objections        to   Rebuttal     Pretrial
                                         Disclosures

October 4, 2021                          Serve Objections to Pretrial Disclosures; and
                                         Serve Rebuttal Pretrial Disclosures

September 20, 2021                       Serve Pretrial Disclosures (Witness List,
                                         Deposition Designations, and Exhibit List) by
                                         the Party with the Burden of Proof




                                        -2-
    Case 2:20-cv-00281-JRG Document 73 Filed 12/16/20 Page 3 of 7 PageID #: 314




    Deadline             New Deadline             Deadline Description

    September 13, 2021                            *Response to Dispositive Motions (including
                                                  Daubert Motions). Responses to dispositive
                                                  motions that were filed prior to the dispositive
                                                  motion deadline, including Daubert Motions,
                                                  shall be due in accordance with Local Rule CV-
                                                  7(e), not to exceed the deadline as set forth in
                                                  this Docket Control Order. 2 Motions for
                                                  Summary Judgment shall comply with Local
                                                  Rule CV-56.

    August 30, 2021                               *File Motions to Strike Expert Testimony
                                                  (including       Daubert        Motions)

                                                  No motion to strike expert testimony (including
                                                  a Daubert motion) may be filed after this date
                                                  without leave of the Court.

    August 30, 2021                               *File Dispositive Motions

                                                  No dispositive motion may be filed after this
                                                  date without leave of the Court.

                                                  Motions shall comply with Local Rule CV-56
                                                  and Local Rule CV-7. Motions to extend page
                                                  limits will only be granted in exceptional
                                                  circumstances.     Exceptional circumstances
                                                  require more than agreement among the parties.

    August 23, 2021                               Deadline to Complete Expert Discovery

    August 9, 2021       August 16, 2021          Serve Disclosures       for   Rebuttal    Expert
                                                  Witnesses

    July 19, 2021                                 Serve Disclosures for Expert Witnesses by the
                                                  Party with the Burden of Proof

    July 19, 2021        July 9, 2021             Deadline to Complete Fact Discovery and File
                                                  Motions to Compel Discovery

2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                                -3-
Case 2:20-cv-00281-JRG Document 73 Filed 12/16/20 Page 4 of 7 PageID #: 315




Deadline          New Deadline       Deadline Description

June 23, 2021                        Comply with P.R. 3-7 (Opinion of Counsel
                                     Defenses)

June 2, 2021                         *Claim Construction Hearing – 9:00 a.m. in
                                     Marshall, Texas before Judge Rodney Gilstrap

May 19, 2021                         *Comply with P.R. 4-5(d) (Joint Claim
                                     Construction Chart)

May 12, 2021                         *Comply with P.R. 4-5(c) (Reply Claim
                                     Construction Brief)

May 5, 2021                          Comply with P.R. 4-5(b) (Responsive Claim
                                     Construction Brief)

April 21, 2021                       Comply with P.R. 4-5(a) (Opening Claim
                                     Construction Brief) and Submit Technical
                                     Tutorials (if any)

                                     Good cause must be shown to submit technical
                                     tutorials after the deadline to comply with P.R.
                                     4-5(a).

April 21, 2021                       Deadline to Substantially Complete Document
                                     Production and Exchange Privilege Logs

                                     Counsel are expected to make good faith efforts
                                     to produce all required documents as soon as
                                     they are available and not wait until the
                                     substantial completion deadline.

April 7, 2021                        Comply with P.R. 4-4 (Deadline to Complete
                                     Claim Construction Discovery)

March 31, 2021                       File Response to Amended Pleadings

March 17, 2021                       *File Amended Pleadings

                                     It is not necessary to seek leave of Court to
                                     amend pleadings prior to this deadline unless
                                     the amendment seeks to assert additional
                                     patents.

March 10, 2021                       Comply with P.R. 4-3            (Joint   Claim
                                     Construction Statement)



                                   -4-
    Case 2:20-cv-00281-JRG Document 73 Filed 12/16/20 Page 5 of 7 PageID #: 316




    Deadline            New Deadline           Deadline Description

    February 17, 2021   March 2, 2021          Comply with P.R. 4-2 (Exchange Preliminary
                                               Claim Constructions)

    January 27, 2021    February 16, 2021      Comply with P.R. 4-1 (Exchange Proposed
                                               Claim Terms)

    December 28, 2020   January 15, 2021       Comply with Standing Order Regarding
                                               Subject-Matter Eligibility Contentions 3

    December 28, 2020   January 15, 2021       Comply with P.R. 3-3 & 3-4 (Invalidity
                                               Contentions)

    December 4, 2020    December 18, 2020 4    *File Proposed Protective Order and Comply
                                               with Paragraphs 1 & 3 of the Discovery Order
                                               (Initial and Additional Disclosures)

                                               The Proposed Protective Order shall be filed as
                                               a separate motion with the caption indicating
                                               whether or not the proposed order is opposed in
                                               any part.

    November 27, 2020   December 11, 2020 5    *File Proposed Docket Control Order and
                                               Proposed Discovery Order

                                               The Proposed Docket Control Order and
                                               Proposed Discovery Order shall be filed as
                                               separate motions with the caption indicating
                                               whether or not the proposed order is opposed in
                                               any part.

    November 20, 2020                          Join Additional Parties

    October 30, 2020                           Comply with P.R. 3-1 & 3-2 (Infringement
                                               Contentions)




3
  _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf              [https://perma.cc/RQN2-
YU5P]
4
   See ECF No. 64.
5
   See ECF No. 64.



                                              -5-
 Case 2:20-cv-00281-JRG Document 73 Filed 12/16/20 Page 6 of 7 PageID #: 317




(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
an Order granting leave to designate different lead counsel.


        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.




                                                -6-
 Case 2:20-cv-00281-JRG Document 73 Filed 12/16/20 Page 7 of 7 PageID #: 318




       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above
 .    under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.

   So ORDERED and SIGNED this 16th day of December, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                 -7-
